

117 S1166 IS: Accelerate Long-term Investment Growth Now Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1166IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Toomey (for himself, Mr. Barrasso, Mr. Blunt, Mr. Braun, Mr. Cramer, Mr. Cruz, Mr. Lankford, Mr. Portman, Mr. Risch, Mr. Rubio, Mr. Scott of South Carolina, Mr. Tillis, Mr. Young, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently allow a tax deduction at the time an investment in qualified property is made.1.Short titleThis Act may be cited as the Accelerate Long-term Investment Growth Now Act or the ALIGN Act.2.Permanent full expensing for qualified property(a)In generalParagraph (6) of section 168(k) of the Internal Revenue Code of 1986 is amended to read as follows:(6)Applicable percentageFor purposes of this subsection, the term applicable percentage means, in the case of property placed in service (or, in the case of a specified plant described in paragraph (5), a plant which is planted or grafted) after September 27, 2017, 100 percent..(b)Conforming amendments(1)Section 168(k) of the Internal Revenue Code of 1986 is amended—(A)in paragraph (2)—(i)in subparagraph (A)—(I)in clause (i)(V), by inserting and at the end,(II)in clause (ii), by striking clause (ii) of subparagraph (E), and and inserting clause (i) of subparagraph (E)., and(III)by striking clause (iii),(ii)in subparagraph (B)—(I)in clause (i)—(aa)by striking subclauses (II) and (III), and(bb)by redesignating subclauses (IV) through (VI) as subclauses (II) through (IV), respectively,(II)by striking clause (ii), and(III)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively,(iii)in subparagraph (C)—(I)in clause (i), by striking and subclauses (II) and (III) of subparagraph (B)(i), and(II)in clause (ii), by striking subparagraph (B)(iii) and inserting subparagraph (B)(ii), and(iv)in subparagraph (E)—(I)by striking clause (i), and(II)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively, and(B)in paragraph (5)(A), by striking planted before January 1, 2027, or is grafted before such date to a plant that has already been planted, and inserting planted or grafted.(2)Section 460(c)(6)(B) of such Code is amended by striking which and all that follows through the period and inserting which has a recovery period of 7 years or less..(c)Effective dateThe amendments made by this section shall take effect as if included in section 13201 of Public Law 115–97.